194 F.2d 541
Ray C. STEVENSON, Appellant,v.UNITED STATES of America, Appellee.
No. 11456.
United States Court of Appeals Sixth Circuit.
February 20, 1952.

Appeal from the United States District Court for the Western District of Michigan at Grand Rapids; Raymond W. Starr, Judge.
William J. Keating, Cincinnati, Ohio, for appellant.
Joseph Deeb, and Kenneth Hansma, Grand Rapids, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause was heard and considered upon the transcript of record, briefs and arguments of counsel for the respective parties;


2
And the Court being sufficiently advised, it is ordered that the judgment of the District Court be and is affirmed upon the authority of Stevenson v. Johnston, 72 F. Supp. 627, affirmed 9 Cir., 163 F.2d 750, certiorari denied 333 U.S. 832, 68 S. Ct. 459, 92 L. Ed. 1117, rehearing denied 333 U.S. 850, 68 S. Ct. 658, 92 L. Ed. 1132. See also Coy v. United States, 6 Cir., 156 F.2d 293.